Exhibit 3.1 AMENDED AND RESTATED BY-LAWS of AWARE, INC. Amended and Restated as of December 6, 2007. ARTICLE I Shareholders Section 1.1Annual Meetings. The annual meeting of Shareholders shall be held on the third Wednesday in May in each year (or if that be a legal holiday in the place where the meeting is to be held, on the next succeeding full business day) at 10:00 a.m. unless a different day or hour is fixed by the Board of Directors or the Chief Executive Officer or the President and stated in the notice of the meeting. The purposes for which the annual meeting is to be held, in addition to those prescribed by law, the Articles of Organization, or these By-Laws, may be specified by the Board of Directors or Chief Executive Officer or the President. If no annual meeting is held in accordance with the foregoing provisions, a special meeting may be held in lieu thereof, and any action taken at such meeting shall have the same effect as if taken at the annual meeting. Notwithstanding any other provision in these By-Laws, the Board of Directors may change the date, time and place of any annual or special meeting of the Shareholders (other than a special meeting called upon the written application of Shareholders (a “Meeting Requested by Shareholders”)) prior to the time for such meeting, including, without limitation, by postponing or deferring the date of any such annual or special meeting (other than a Meeting Requested by Shareholders) previously called or by canceling any special meeting previously called (other than a Meeting Requested by Shareholders). Section 1.2Special Meetings. Subject to the rights of the holders of any class or series of preferred shares of the Corporation, special meetings of Shareholders entitled to vote may be called by the President or by the Chief Executive Officer or by the Board of Directors. So long as the Corporation does not have a class of voting shares registered under the Securities Exchange Act of 1934, as amended (including any successor statute, the “Exchange Act”), upon written application of one or more Shareholders who hold at least ten percent (10%) in interest of the shares entitled to vote at the meeting, special meetings of the Shareholders entitled to vote shall be called by the Secretary, or in the case of the death, absence, incapacity or refusal of the Secretary, by any other officer. If the Corporation does have a class of voting shares registered under the Exchange Act, upon written application of one or more Shareholders who hold at least thirty-five percent (35%) in interest of the shares entitled to vote at the meeting, special meetings of the Shareholders entitled to vote shall be called by the Secretary, or in the case of the death, absence, incapacity or refusal of the Secretary, by any other officer. The call for the meeting shall state the place, date, hour and purposes of the meeting. Business transacted at any special meeting of the Shareholders shall be limited to matters relating to the purpose or purposes stated in the notice of meeting. - 1 - Section 1.3Place of Meetings. All meetings of Shareholders shall be held at the principal office of the Corporation unless a different place within the United States is fixed by the Board of Directors or the Chief Executive Officer or the President and stated in the notice of the meeting. In addition, the Board of Directors may authorize that any Shareholder or proxy not physically present at a meeting may participate in the meeting by means of remote communication and, if so authorized, such Shareholder shall be deemed present in person and entitled to vote. In the event that any Shareholder or proxy is permitted to participate in a meeting by means of remote electronic communication: (i) the Corporation shall implement reasonable measures to verify that each person present and permitted to vote at a meeting by means of remote communication is a Shareholder or proxy; (ii) the Corporation shall implement reasonable measures to provide such Shareholders and proxies a reasonable opportunity to participate in the meeting and vote; and (iii) if a Shareholder or proxy votes or takes other action by means of remote communication at the meeting, a record of the vote or other action shall be maintained by the Corporation. Section 1.4Notice of Meeting. A written notice of the place, date and hour of all meetings of Shareholders stating the purposes of the meeting shall be given at least seven (7) days, and not more than sixty (60) days, before the meeting by the Secretary, or in case of the death, absence, incapacity or refusal of the Secretary, by any other officer or by a person designated either by the Secretary, by the person or persons calling the meeting or by the Board of Directors, to each Shareholder entitled to vote thereat and to each Shareholder who by law, the Articles of Organization or these By-Laws is entitled to such notice, by leaving such notice with him or at his residence or usual place of business, or by mailing it postage prepaid and addressed to him at his address as it appears upon the books of the Corporation, or by electronic means. If notice is given by mail, such notice shall be deemed given when dispatched. If notice is not given by mail and is given by leaving such notice at the Shareholder’s residence or usual place of business, it shall be deemed given when so left. If notice is given by electronic means, it must be directed to an electronic mail address furnished to the Corporation by the Shareholder for the purpose of receiving notice. All notices shall state the place, date and hour of the meeting, and if it is a special meeting, the purposes for which the meeting is called. No notice need be given to any Shareholder if a written waiver of notice, executed before or after the meeting by the Shareholder or his authorized attorney, is filed with the records of the meeting. A waiver of notice of any meeting need not specify the purposes of such meeting. Every Shareholder who is present at a meeting (whether in person or by proxy) shall be deemed to have waived notice thereof. In the case of a special meeting of Shareholders requested by Shareholder(s) pursuant to Article I, Section 1.2 of these By-Laws, on payment by those Shareholder(s) to the Corporation of the costs of notice of the meeting as provided in this Section 1.4, the Secretary shall send the written notice to each Shareholder entitled to vote thereat and to each Shareholder who by law, the Articles of Organization or these By-Laws is entitled to such notice. Section 1.5Notice of Shareholder Business at a Meeting of the Shareholders. The following provisions of this Section 1.5 shall apply to the conduct of business at any meeting of the Shareholders.As used in this Section 1.5,the term annual meeting shall include a special meeting in lieu of an annual meeting. - 2 - (a)
